Case 8:19-cv-01876-SDM-CPT Document 12 Filed 10/16/19 Page 1 of 2 PageID 58



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


   TIMOTHY COMPOLI, et al.,

         Plaintiffs,

   v.                                                     CASE NO. 8:19-cv-1876-T-23CPT

   DIGITAL CONCRETE
   IMAGING, INC., et al.,

         Defendants.
                                                 /


                                             ORDER

         1.     The parties must conform to the deadlines proposed in the case

   management report.

         2.     The parties must adhere to Local Rule 3.06 and to the pretrial disclosure

   requirements in Rule 26(a)(3), Federal Rules of Civil Procedure.

         3.     Under Local Rules 3.05(c)(2)(E) and 3.05(c)(3)(D), either a motion to

   amend a pleading or a motion to continue a hearing, the pretrial conference, or the

   trial is distinctly disfavored after issuance of this order.

         4.     The parties must serve no more than twenty-five interrogatories,

   including sub-parts.

         5.     The pretrial conference will occur before Magistrate Judge

   Christopher P. Tuite in Courtroom 12B, United States Courthouse, 801 North

   Florida Avenue, Tampa, on AUGUST 13, 2020 at 11:00 A.M.
Case 8:19-cv-01876-SDM-CPT Document 12 Filed 10/16/19 Page 2 of 2 PageID 59




             A DISCOVERY DISPUTE FOR WHICH THE PARTIES
             SEEK JUDICIAL RESOLUTION MUST BE
             ADDRESSED AT OR BEFORE THE PRETRIAL
             CONFERENCE, NOT AT TRIAL. THE PARTIES MAY
             AGREE ON ANY DISCOVERY MATTER, BUT,
             UNLESS ADDRESSED AT THE PRETRIAL
             CONFERENCE, EACH PARTY ASSUMES THE RISK
             OF NON-COMPLIANCE BY THE OTHER PARTY.

        6.   The lead trial counsel must attend the pretrial conference.

        7.   A jury trial will occur in Courtroom 15A, United States Courthouse,

   801 North Florida Avenue, Tampa, during the SEPTEMBER 2020 trial term.

        8.   At least five days before the monthly trial term, the parties must file:

             (a)   a trial brief with citations of authority and with
                   argument of the disputed issues likely to arise at
                   trial;

             (b)   a concise (preferably one paragraph) joint
                   statement of the action for presentation to the
                   venire;

             (c)   proposed jury instructions;

             (d)   proposed verdict forms; and

             (e)   proposed voir dire.


       ORDERED in Tampa, Florida, on October 16, 2019.




                                           -2-
